Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/001,637 filed on 24 August 2020. This application is a CON of 13/235,281 filed on 16 September 2011, claims FOR priority to GB1016545.4 filed on 1 October 2010, and claims PROV benefit to 61/383,676 filed on 16 September 2010. 	Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,754,945 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 3, 5, and 17 of the instance application overlap with the limitation of claim 1 of US Patent 10,754,945 B2 as follows:
Instant Application 17/001,637
U.S. Patent No. 10,754,945 B2
1. A system for generating a psychographic device fingerprint, comprising: 
1. A system for generating a psychographic device fingerprint, comprising:
a server in data communication with a network; and
a computing device in data communication with a network; and
memory accessible by the server and storing a psychographic device fingerprint generating program which, when executed by the server, performs steps for 
memory accessible by the computing device and storing a psychographic device fingerprint generating program which, when executed by the computing device, causes the computing device to generate the psychographic device fingerprint by at least:
(a) detecting reception at a computing device of media content delivered via the network; 
(a) detecting reception at the computing device of media content delivered via the network;

(b) reading one or more device elements from memory stored on the computing device;
(c) reading a geographic indicator from memory stored on the computing device; 
(c) reading a geographic indicator from memory stored on the computing device;
(d) reading a content indicator identifying the media content; 
(d) reading a content indicator identifying the media content;
(e) determining a timing parameter associated with reception of the content at the computing device; and 
(e) determining a timing parameter associated with reception of the content at the computing device;
(f) deriving from the device elements, the geographic indicator, the content indicator, and the timing parameter, the psychographic device fingerprint as computer readable code uniquely identifying a user of the computing device.
(f) deriving from the one or more device elements, the geographic indicator, the content indicator, and the timing parameter, a bit stream comprising the psychographic device fingerprint, the bit stream uniquely identifying the computing device and a collection of one or more users of the computing device,
3. The system of claim 1 further comprising identifying a device type from the device elements.
wherein the program, when executed, causes the computing device to generate the psychographic device fingerprint by at least also identifying a device type solely from the one or more device elements
The system of claim 1 wherein the program, when executed, performs additional steps for: (g) comparing the psychographic device fingerprint to fingerprints stored in a database; (h) selecting, responsive to detecting a match between the psychographic device fingerprint and one of the stored fingerprints, additional media content intended for the user.
(g) comparing the psychographic device fingerprint to fingerprints stored in a database; and
(h) selecting, responsive to detecting a match between the psychographic device fingerprint and one of the stored fingerprints, additional media content intended for the collection of one or more users,
17. The system of claim 1 wherein the timing parameter represents a duration for which the media content was displayed on the computing device.
wherein the timing parameter represents a duration for which the media content was displayed on the computing device, and


Therefore, the limitation of claims 1, 3, 5, and 17 of the instance application are anticipated by the limitations of claim 1 of U.S. Patent No. 10,754,945 B2, and as such is unpatentable for obvious-type double patenting.

Claim Interpretation
Claim 11 recites “a flash enabled tracking cookie.” Although the specification doesn’t explicitly recite “flash enabled tracking cookie,” paragraph 0044 discusses web cookies to extract some or all of the psychographic data. For the purpose of this examination, Examiner will interpret this limitation to be directed toward web cookies.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the remote computing device." There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination, examiner will interprets this to mean “the computing device.”

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 4, 7-10, 12, 13, 15, 16, 18, and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US PGPUB 2011/0041076 A1 to Sinn et al.
Regarding Claim 1, Sinn discloses a system for generating a psychographic device fingerprint (0031 provides for system 100 for generating a user behavior profile), comprising:  	a server in data communication with a network (FIG. 1, 0031, and 0037 provides for Behavior Tracker, or BT, 107 in data communication with network 105); and  	memory accessible by the server and storing a psychographic device fingerprint generating program (0032, 0062, and 0069 provides for mass memory accessibly by BT 107 and storing behavior tracker 359) which, when executed by the server, performs steps for  		(a) detecting reception at a computing device of media content delivered via the network (FIG.1 , 0014, and 0031 provides for tracking/detecting reception at a client device of content delivered over network 105);  		(b) reading one or more device elements from memory stored on the computing device (FIG. 4 step 402, 0023, 0025, and 0048 provides for reading a device identifier from client device 200);  		(c) reading a geographic indicator from memory stored on the computing device (0046 and claim 9 provides for reading the IP address stored on client device 100); 		(d) reading a content indicator identifying the media content (0031 and 0073 provides for tracking activities/reading a content indicator, wherein the activities identify the downloaded items); 		(e) determining a timing parameter associated with reception of the content at the computing device (0073 provides for determining a timestamp associated with reception/detecting activities/content at the client device); and  		(f) deriving from the device elements, the geographic indicator, the content indicator, and the timing parameter, the psychographic device fingerprint as computer readable code uniquely identifying a user of the computing device (0017, 0046, 0072, and 0073 provides for deriving from the device identifier, the IP address, the indicated downloaded items, and the timestamps, the user behavior profile as software/code uniquely identifying a user of the client device).
Regarding Claim 2, Sinn discloses the system of claim 1 wherein each of steps (b) - (e) are executed responsive to step (a) (FIG. 4 step 404, 0023, 0031, 0046, and 0073 provides for reading a device identifier, IP address, tracking activities, and determining a timestamp in response to tracking content).
Regarding Claim 4, Sinn discloses the system of claim 1 wherein the media content comprises streaming video (0003 and 0014 provides for streaming heavy content, such as movies).
Regarding Claim 7, Sinn discloses the system of claim 1 wherein the memory accessible by the server is stored locally on the server (FIG. 3 provides for RAM 316 stores behavior tracker 359)
Regarding Claim 8, Sinn discloses the system of claim 1 wherein the memory accessible by the server is stored on the computing device (FIG. 2 RAM 232 and 0054 provides for BT 107 of the server device access client content manager 270 of the client device).
Regarding Claim 9, Sinn discloses the system of claim 8 wherein steps (b) - (e) are performed by memory resident in a browser (0054 provides for BT 107 obtains data logged by browser 245 within client application 242).
Regarding Claim 10, Sinn discloses the system of claim 8 wherein steps (b) - (e) are performed by memory resident in an operating system (FIG. 2 and 0054 provides for BT 107 is exposed to data from operating system 241).
Regarding Claim 12, Sinn discloses the system of claim 1 wherein the device elements comprise at least one user-configurable parameter (0031 provides for monitored activities of a user) and at least one non-user-configurable parameter (0023 and 0046 provides for mobile device identifier).
Regarding Claim 13, Sinn discloses the system of claim 1 wherein the content indicator comprises URL header information (0073 provides for which URLs the user goes to on the network).
Regarding Claim 15, Sinn discloses the system of claim 1 wherein the geographic indicator is derived from data stored in a browser history file (0054 provides for BT 107 obtains data logged by browser 245).
Regarding Claim 16, Sinn discloses the system of claim 1 wherein the timing parameter represents time of day that the media content was delivered to the computing device (0073 provides for a timestamp)
Regarding Claim 18, Sinn discloses the system of claim 1 wherein the program, when executed, performs an additional step for reading data representing browsing history of the computing device, and wherein the deriving step further derives the psychographic device fingerprint from the browsing history data  (0054 provides for BT 107 obtains data logged by browser 245).
Regarding Claim 19, Sinn discloses the system of claim 1 wherein the program, when executed, performs an additional step for:  	(g) recording in a database the media content received (FIG. 1 and 0073 provides for BT 107 tracks the timestamps/receipt of online activity), the psychographic device fingerprint of the computing device (0035 provides for BT 107 stores the user behavior profile), and receipt of the media content by the computing device (FIG. 1 and 0073 provides for BT 107 tracks the timestamps/receipt of online activity).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinn as applied to claim 1 above, and further in view of US PGPUB 2008/0117201 A1 to Martinez et al.
Regarding Claim 3, Sinn discloses the system of claim 1. 	Sinn doesn’t explicitly disclose identifying a device type from the device elements. 	Martinez, in a similar field of endeavor, discloses identifying a device type from device elements (0056 provides for transactional information is used to deduce/identify types of devices). 	One of ordinary skill in the art at the time of the claimed invention would have recognized the ability to utilize the teachings of Martinez for deducing device types. The device types of Martinez, when implemented with the unique user profiles of the Sinn system, will allow one of ordinary skill in the art to build a more precise user profile. One of ordinary skill in the art would be motivated to utilize the device types of Martinez with the unique user profiles of the Sinn system in order to fingerprint and identify internet users. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of the application to utilize the device types of Martinez with the unique user profiles of the Sinn system for the desirable purpose of fingerprinting users using device-specific information.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinn as applied to claim 1 above, and further in view of US PGPUB 2010/0306831 A1 to Mu et al and Martinez et al.
Regarding Claim 5, Sinn discloses the system of claim 1. 	Sinn doesn’t explicitly disclose (g) comparing the psychographic device fingerprint to fingerprints stored in a database; and (h) selecting, responsive to detecting (FIG. 4 step 310, 0028, and 0042 provides for comparing a fingerprint to fingerprints stored in a database). 	One of ordinary skill in the art at the time of the claimed invention would have recognized the ability to utilize the teachings of Mu for comparing fingerprints. The fingerprint comparison of Mu, when implemented with the unique user profiles of the Sinn system, will allow one of ordinary skill in the art to identify users based on their unique fingerprint. One of ordinary skill in the art would be motivated to utilize the fingerprint comparison of Mu with the unique user profiles of the Sinn system in order to fingerprint and identify internet users without utilizing their biographical information. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of the application to utilize the fingerprint comparison of Mu with the unique user profiles of the Sinn system for the desirable purpose of fingerprinting users solely based on their online activity. 	Although Mu discloses responsive to detecting a match between the psychographic device fingerprint and one of the stored fingerprints (FIG. 4 step 320), the Sinn/Mu system doesn’t explicitly disclose (h) selecting additional media content intended for the user. 	Martinez, in a similar field of endeavor, discloses (h) selecting additional media content intended for a user (0047 and 0073 provides for selecting targeting advertising to present to a user of the various user profiles).
Regarding Claim 6, the Sinn/Mu/Martinez discloses the system of claim 5 wherein the program, when executed, performs an additional step for: (i) delivering the additional media content to the remote computing device (Martinez, 0047 and 0073 provides for selecting targeting advertising to present to a user of the various user profiles). 	One of ordinary skill in the art at the time of the claimed invention would have recognized the ability to utilize the teachings of Martinez for targeting content to users. The user-specific content of Martinez, when implemented with the unique user profiles of the Sinn/Mu system, will allow one of ordinary skill in the art to send content to users based on their history of content. One of ordinary skill in the art would be motivated to utilize the user-specific content of Martinez with the unique user profiles of the Sinn/Mu system in order to transmit new content to users. Therefore, the examiner concludes it .

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinn as applied to claim 1 above, and further in view of US PGPUB 2008/0289029 A1 to Kim et al.
Regarding Claim 11, Sinn discloses the system of claim 1. 	Sinn doesn’t explicitly disclose wherein steps (b) - (e) are performed by memory resident in a flash enabled tracking cookie. 	Kim, in a similar field of endeavor, discloses wherein steps (b) - (e) are performed by memory resident in a flash enabled tracking cookie (claim 4 provides for web cookies store data). 	One of ordinary skill in the art at the time of the claimed invention would have recognized the ability to utilize the teachings of Kim for storing data using a web cookie. The web cookies of Kim, when implemented with the unique user profiles of the Sinn system, will allow one of ordinary skill in the art to obtain information through a web cookie. One of ordinary skill in the art would be motivated to utilize the web cookies of Kim with the unique user profiles of the Sinn system in order to retrieve maintained information from a previous session. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of the application to utilize the web cookies of Kim with the unique user profiles of the Sinn system for the desirable .

Claims 14, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinn as applied to claims 1 and 19 above, and further in view of US PGPUB 2009/0187939 A1 to Lajoie et al.
Regarding Claim 14, Sinn discloses the system of claim 1. 	Sinn doesn’t explicitly disclose wherein the content indicator comprises a program title. 	Lajoie, in a similar field of endeavor, discloses wherein a content indicator comprises a program title (0177 provides for a content title “Monk”)
Regarding Claim 17, Sinn discloses the system of claim 1. 	Sinn doesn’t explicitly disclose wherein the timing parameter represents a duration for which the media content was displayed on the computing device. 	Lajoie, in a similar field of endeavor, discloses wherein a timing parameter represents a duration for which media content was displayed on a computing device (0229 provides for a duration of a program).  	One of ordinary skill in the art at the time of the claimed invention would have recognized the ability to utilize the teachings of Lajoie for tracking program duration. The program duration tracking of Lajoie, when implemented with the unique user profiles of the Sinn system, will allow one of ordinary skill in the art to track information of a content being consumed by a user. One of ordinary skill in the art would be motivated to utilize the program duration tracking of Lajoie with the unique user profiles of the Sinn system in order to retrieve maintained information from a previous session. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of the application to utilize the program duration tracking of Lajoie with the unique user profiles of the Sinn system for the desirable purpose of fingerprinting users based on their specific online activity.
Regarding Claim 20, Sinn discloses the system of claim 19 wherein the program executes steps (a) - (g) for each of multiple computing devices (FIG. 1, devices 102, 103, and 104). 	Sinn doesn’t explicitly disclose (h) generating a viewership report relating numbers of computing devices to media content received by the computing devices. 	Lajoie, in a similar field of endeavor, discloses generating a viewership report (0283 provides for generating a report in XML that relates historical viewing patterns for users). 	One of ordinary skill in the art at the time of the claimed invention would have recognized the ability to utilize the teachings of Lajoie for tracking program watch histories. The viewership tracking of Lajoie, when implemented with the unique user profiles of the Sinn system, will allow one of ordinary skill in the art to track information of a content being consumed by a user. One of ordinary skill in the art would be motivated to utilize the viewership tracking of Lajoie with the unique user profiles of the Sinn system in order to retrieve maintained information from a previous session. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of the application to utilize the viewership tracking of Lajoie with the unique user profiles of the Sinn system for the desirable purpose of fingerprinting users based on their specific online activity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2011/0069940 A1 to Shimy et al discloses automatically compiling user profile information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459